Judgment, Supreme Court, Bronx County, rendered January 29, 1975, convicting defendant of attempted robbery, first degree, burglary, second degree, assault, second degree, and possession of a weapon *849as a misdemeanor and imposing sentence, unanimously affirmed, following a hearing, upon our remand for that purpose (61 AD2d 918), relative to defendant’s motion to dismiss for lack of a speedy trial. The court concludes, on the basis of the transcript of that hearing, that defendant’s right to a speedy trial was not violated. We have examined defendant’s other contentions and find them without substantial merit. Order of this court entered on March 8, 1979 is vacated. Concur—Murphy, P. J., Lupiano, Lane and Markewich, JJ.